Title: From George Washington to Clement Biddle, 16 November 1779
From: Washington, George
To: Biddle, Clement


        
          [West Point, 16 Nov. 1779]
        
        Whereas by the sudden Movement of the Army to winter quarters it will be difficult to procure the necessary Supplies of Forage, which by your representation Cannot be furnishd unless you are Authorised to impress the same, therefore you are hereby Authorised where Forage & pasture Cannot otherwise be procured, by yourself or Assistants & Forage Masters to impress the Necessary Forage for the Army on the March of the Army through the State of New York & New Jersey to their winter Stations, when this warrant is to Cease, And you are to pay particular Attention to have the Inhabitants satisfied for their Forage & to take as equaly as possible from each According to what can be spared. Given under my hand at Head Quarters Moores house this 16 Novemr 1779.
        
          Go: Washington
        
      